Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The amendment filed 2/22/22 amended claims 1, 10, & 18.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues:
As shown above, Smith discloses that seed generator generates a key that may be propagated at each time slot. However, Applicant submits that a device propagating keys at each time slot is not equivalent to receiving encryption keys at a plurality of intervals and generating a matching key to provide to another component during a subset of intervals. Since Smith, Patil and Raikar each fail to disclose or suggest a process of 

Examiner disagrees, noting that if anything, the amended independent claims actually align the scope of the claimed invention more closely to Smith than did the previous iterations of the claims.  In particular, there had previously been a point of contention over whether or not the claimed invention was required to pre-generate all of the encryption keys that would be used by the transient component in one step, and then transmit the entire set of keys to the transient component in one action, such that the transient component would have the full set of keys available to it and use each one at the appropriate times.  However, the independent claims have been amended to recite inter alia “generating a matching encryption key at selected intervals of the plurality of intervals to be utilized at the transient component, wherein each matching encryption key is identical to the encryption key received for the interval” and “providing the matching encryption keys to the transient component during the selected intervals” (emphasis Examiner’s).  Under the broadest reasonable interpretation of the claim terms, these limitations clearly describe the one-at-a-time approach taken by Smith, wherein one new key is sent to each device in the network to be usable for that particular time interval.  The Examiner also notes that because of the amended claim language, the Patil reference has been mooted as the features it had been relied upon to teach (i.e. creating all the keys as a set) are no longer recited in the claims; however, the Examiner reserves the right to reinstate a rejection based in part or 




receiving an encryption key at each of a plurality of intervals from a seed value shared by a plurality of permanent components;
receiving a request for the transient component to access data in the composition;
generating a matching encryption key at selected intervals of the plurality of intervals to be utilized at the transient component, wherein each matching encryption key is identical to the encryption key received for the interval;
providing the matching encryption keys to the transient component during the selected intervals;
granting the transient component access to data in the composition for the specified period of time via the set of encryption keys.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0195303) in view of Raikar (U.S. Patent Publication 2005/0111668).

Regarding claims 1, 10, and 18:
	Smith discloses a method, system, and computer program product comprising:  receiving an encryption key at each of a plurality of intervals from a seed value shared by a plurality of permanent components (each device generates EM keys based on a shared random seed, with each EM key being associated with a specific interval of time: see paragraphs 0018-0019); receiving a request for a new component to access data in the composition (paragraphs 0016 & 0021); generating a matching encryption key at selected intervals of the plurality of intervals to be utilized at the new component, wherein each matching encryption key is identical to the encryption key received for the interval (paragraphs 0022-0025 & 0028: the new device to be added generates the appropriate EM key for the given time interval; note that the EM keys between any two devices must match in order for the receiving device to decrypt a message encrypted with the sending device’s EM key for the same interval [paragraph 0025, Ibid]); providing the matching encryption keys to the new component during the selected intervals (Ibid, noting that “providing” does not automatically mean “transmitting”; the devices each generating the same key[s] from the same seed also reads on this 
Although Smith discloses that devices can be added to the network, there is no discussion or consideration of removing a device from the network; thus, none of the devices in his disclosure can strictly be said to be “transient”.  However, Raikar discloses a related invention for ensuring that a group of devices can securely communicate with each other using time-sensitive keys (e.g. paragraph 0040) for which an equivalent rekeying process is triggered for both adding a device and also removing one [i.e. a transient device] (see paragraphs 0033-0038, and step 508 of Figure 5).  It would have been obvious, prior to the effective filing date of the instant invention, to allow for transient [i.e. removable] components [i.e. devices] of the composition [i.e. network] to be removed from the group of devices, as this would produce the predictable result where in the event that a given device is sold or otherwise changes ownership, the modification would prevent the new owner from having unauthorized access to the previous owner’s network. 


Regarding claim 3:	The combination further discloses wherein the composition is a first server, and the at least one other composition includes a second server (Smith: servers in general at paragraph 0047; that every node can act as a key management server at paragraph 0013). 

Regarding claim 4:	The combination further discloses: denying the transient component access to data in the composition outside of the specified period of time (Smith, paragraphs 0025-0026). 

Regarding claim 5:	The combination further discloses: during the specified period of time, generating, via the plurality of permanent components or a processor communicatively coupled to each of the permanent components, the encryption keys at the plurality of intervals occurring during the specified period of time (Smith: paragraph 0028). 



Regarding claim 7:	The combination further discloses: transmitting the set of encryption keys to the transient component from the processor (Smith: paragraph 0031); utilizing, concurrently, a first encryption key of the set of encryption keys from the transient component and a first encryption key of the plurality of permanent components at a first of the plurality of intervals occurring during the specified period of time, the first encryption key of the set of encryption keys and the first encryption key of the plurality of permanent components being identical to one another (Smith: paragraphs 0028-0031); and utilizing, concurrently, a second encryption key of the set of encryption keys from the transient component and a second encryption key of the plurality of permanent components at a second of the plurality of intervals occurring during the specified period of time, the second encryption key of the set of encryption keys and the second encryption key of the plurality of permanent components being identical to one another (Smith: Ibid). 

Regarding claim 8:	The combination further discloses wherein generating the set of encryption keys from the seed value for the specified period of time is carried out prior to the specified period of time (Smith: paragraphs 0019 & 0028). 


Regarding claim 11:	The combination further discloses wherein the non-transitory computer-readable medium stores instructions, that when executed by the one or more processors, further cause the one or more processors to: deny the first component access to data in the composition outside of the specified period of time (Smith: paragraphs 0025-0026). 

Regarding claim 12:	The combination further discloses wherein the first component is communicatively coupled to at least one other composition (Smith: Figure 3, and paragraph 0029). 

Regarding claim 13:	The combination further discloses wherein the composition is a first server, and the at least one other composition includes a second server (Smith: servers in general 

Regarding claim 14:	The combination further discloses wherein: the second components are communicatively coupled with one another via a network (Smith: paragraphs 0029-0031); and the second components and the first component are communicatively coupled during the specified period of time via the network (Smith: paragraph 0033, noting that the “key expiry” implies that the keys shared among nodes in different networks have a limited time of operation). 

Regarding claim 15:	The combination further discloses wherein the second components are granted access to data in the composition outside of the specified period of time (Smith: the grace period of paragraph 0038). 

Regarding claim 16:	The combination further discloses wherein the non-transitory computer-readable medium stores instructions, that when executed by the one or more processors, further cause the one or more processors to: generate the encryption keys utilized by the second components at the plurality of intervals occurring during the specified period of time (Smith: paragraph 0028). 



Regarding claim 19:
The combination further discloses wherein the instructions stored, which when executed, further cause the processor to: deny the first component access to data in the composition outside of the specified period of time (Smith: paragraphs 0025-0026); and grant the plurality of second components access to data in the composition outside of the specified period of time (Smith: the grace period of paragraph 0038). 

Regarding claim 20:
The combination further discloses wherein: the first component is communicatively coupled to at least one other composition (Smith: Figure 3, and paragraph 0029); the composition is a first server, and the at least one other composition includes a second server (servers in general at Smith, paragraph 0047; that every node can act as a key management server at Smith, paragraph 0013); the plurality of second components are communicatively coupled with one another via a network (Smith: Figure 3; and paragraphs 0029-0031); and the plurality of second components and the first component are communicatively coupled during the specified period of time via the network (Smith: paragraph 0033, noting that the “key expiry” . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication 2019/0044973 (Deutsch).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/7/2022